Title: From George Washington to William Dobbs, 15 July 1778
From: Washington, George
To: Dobbs, William


          
            Sir
            [Haverstraw, N.Y., 15 July 1778]
          
          A considerable fleet of french men of War, chiefly Ships of the line, has just arrived
            at Sandy Hook, under the command of Admiral Count D’estaing. As the Admiral is a
            Stranger to our Coast, and is come for the purpose of co-operating with us against the
            Enemy, it is absolutely necessary that he should be immediately provided with a number
            of skillful pilots, well acquainted with the Coast & Harbours and of firm
            attachment to our cause. I am assured by Govenor Clinton and Genl McDougal that you
            answer this description in every part, I must therefore request the favor of you to see
            me as early as possible, when I would flatter myself you will not have the smallest
            objection to going  on board the fleet on so essential &
            interesting occasion. I will not at this time say any thing of your pay, but I doubt not
            we shall readily agree on a sum that will not only be just but generous and if we should
            not, that your services will be liberally considered & rewarded by the states. I
            am Sir Yr Most Obedt servt
          
            Go: Washington
          
          
            P.S. I wish you to come prepared to go as the situation of affairs will not admit of
              delay.
          
        